Per Curiam,
The auditing judge found as a fact that the accountant, the widow and administratrix of the decedent, took from the person of the decedent during his lifetime a roll of money which was counted by Rhoda Lovell and amounted to $1,400. With this fact found, he surcharged the administratrix the amount found to have been upon the person of the decedent and not accounted for by her.
There was evidence upon which to base the finding of *381fact and we all agree that the conclusion of law was properly-drawn therefrom.
This case does not present the question of the joint ownership, use and occupancy of personal property where the wife uses and enjoys it to the same extent as the husband.
The administratrix admits that she asked her sister-in-law to count the money. They differ, it is true, as to the amount and as to the place where the money was found; but, if it was hers, why have it counted ? It is not necessary to pursue the subject, however, in view of the findings and the opinion of the orphans’ court, with which we are satisfied.
Judgment affirmed.